     Case 2:16-cv-06505-JFW-JC Document 92 Filed 02/12/20 Page 1 of 6 Page ID #:725




  1 Hector Banuelos, Lino Banuelos & Rosavelia Banuelos                                FILED
                                                                            CLERK, U.S. DISTRICT COURT
  2 2323 W.37~' St.
  3 San Pedro, CA 90732                                                          FEB I ~ 2020
 4 310-684'GOHO                                                          ~~E TRAL DISTRICT OF
                                                                                              CALIFORNIA
                                                                         BY .                   DEPUTY
 5 Plaintiffs in Pro Per
                                                                         ~
 6
 7                              U1vITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
                                                       ase No.2:16-CV-06505-JFW-JC
10 Chris danger
                                                    Dint Statement re Meet and Confer
11                 Plaintiff,                          fforts re: Defendants' motion to Set
                                                        ide Summary Judgment and Motion to
12          vs.                                        ismiss with Prejudice
13 Hector and Rosavetia
                                                       onorable Judge John F. Walter
14    Banuetos
15                 Defendants in pro per.
16
17 Pursuant to Section 5(b) of this Court's Standing Order
18 dated September 1, 2016, the parties hereby submit the
19 following Joint Statement regarding their meet and confer
20 efforts regarding Defendants' Motion to Set Aside Summary
21    J udgment and Motion to Dismiss with Prejudice.

22
23 I. Meet and Confer Date, Participants and Duration
24 On February 5, 2020, I, Hector Banuelos conferred with counsel for Plaintiff, Isabel
      Masanque. I stated that my mother, Defendant Rosavelia Banuelos was unable to
25
     participate due to her incompetence. I further stated that my father, Defendant Lino
26
     Banuelos is deceased. The conference lasted about 15 minutes.
27
28
                                                   i
                                 Joint Statement 2:16-CV-06505-JFW-JC
     Case 2:16-cv-06505-JFW-JC Document 92 Filed 02/12/20 Page 2 of 6 Page ID #:726




                                                Defendant in Pro Per
 1
 2
 3
                                   By: /s/ Isabel Rose Masanque
 4
 5                                            Isabel Masanque
                                         Attorney for Plaintiff
 6 Dated: February 6, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
                          Joint Statement 2:16-CV-06505-JFW-JC
 Case 2:16-cv-06505-JFW-JC Document 92 Filed 02/12/20 Page 3 of 6 Page ID #:727




 1
                                   ~'~~~~                  (Full Name)
 2
                                                 + ,. l,~ti% 1E+aaress Line I)
 3
            ~' ?
               j              1    ~      ~~/1             (Address Line 2)
 4
       l JC~.~"~'~C)
                   ! /'ff 7~ ~~hone Ntunber)
 5
                                               in Pro Per
 6         (indiq~te Plaintiff or Defendant)

       I
       ;~la ~~~`f~~G~

 g
                                            iJNITED STATES DISTRICT COURT
 9                                         CENTRAL DISTRICT OF CALIFORNIA
10

11
                              -            r~~       ,r                     ~ Case No.: ~ ~ ~~ — G ~,~!)gyp~~.5
12

13                                Plainti                                  )   .~~~~ — ~~
                                                                           ~ PROOF OF SERVICE BY MAIL
14                    vs.

is
1S '         lZv~~t L?~l-~~~8:~
17.
                                                                                                                          I~
18
                                                                                                                          ~I
19
                                  Defendant(s).                            )
20
                                    ~ n ~r~ ~T                             )
21

22                                                   N
                I,                                   ~             ~         declaxe as follows:
23                                 (name o person serving documents)

24
                      My address is ~3;~3 ~1, ~7~ S ~.
2s         ~,~~.YJ f~,~vp-, L~~ 9~~]3Z,                                                        ,which is located in the
26
       county where the mailing described below took place.
27

28


                                                                                 1
       Pro Se Clinic Form                                            Proof of Service
 Case 2:16-cv-06505-JFW-JC Document 92 Filed 02/12/20 Page 4 of 6 Page ID #:728




                  On            '~ :~~~           I served the documents)described as:
                                caste o mailing




 4

 5

 6
 7

 8

 9

10
11

12     on all interested parties in this action by placing a true and correct copy thereofin
13~    a sealed envelope, with first-class postage prepaid thereon, and deposited said
14     envelope in the United States mail at or in                 ~~i ~ ~G~~ G~
                                                                            (city and state fmailing)        ~

15 addressed to:
                           -7       'n
                                     /                                  /             `
                                                                                      \/
                                                                                       )~y ~j/~ /~e        ~N~,
16     S        ~✓          ,.~ 1           ~`,   IISiII@)        ~i(~~ ~             c l/K./l~'J tiV~~` (i12IIle)



i~ ~S L 33 ~~.~ ~~~ I/;s ~j, c~~s~                                l~~ ~lr~...~' tyiShi~~— ~=~" c s~
ig ., S'~~~~C~ ~ a o         cada~s>                              .2~~ ~LT~ 1~ Sf; c~~ss>
19
   ~'~                       c~~>                                  ST~• ~S-- l ~ y             c~~ss~
Zo               I declare under penally ofperjury that the foregoing is true and correct.
21

22    Executed on "~ ~ ~~
                                         (date)
                                                        at S                                  ~
                                                                             city and state fsignin~
23

24                                                       (sign)                                ~
                                                                                                 ~~Co~
25                                                                c~~t L~l.~~~~ ~~
                                                         (print name)
26

27
28


                                                             2
      Pro Se Clinic Form                            Proofof Service
                                                                                 ~~ ~~ ~-                                                                   ~~                                      ~ ;
Case 2:16-cv-06505-JFW-JC Document 92 Filed 02/12/20 Page 5 of 6 Page ID #:729




                                                                                                                                                     ..   .. .   .,...                       y, ~   ~~ _ _   _
                                                                                 ~~                               r~}~,
                                                                                                                          ~                 i~
                                                                                                        u            ~
                                                                                                                                   H,. ..
                                                                                                  ,; F,     r.~' '',~      j~k      ,~
                                                                                                   ==~7'~c
                                                                                                 s~a."     'S~ '          :~ ~,
                                                                                                       ,r                  S
                                                                                       -    `;     _
                                                                                                       a.                     ~'
                                                                                                                        ~'~k
                                                                                                                               r        r -;
                                                                                                              a
                                                                                                        ~
                                                                                                        ~`
                                                                                                                                       ., y.
                                                                                                 ~~~
                                                                                                                                                                                                                                ~~
                                                                                                                                                                                                                                         Y
                                                                                                                                                                                                                                   .~    r
                                                                                                                                                                                                                                   f~        +~~
                                                                                                               ~vuiv~v~~.                                                                                                       ~.<a ,
                                                                                    USPS TRACKINu ~'                                                                                   ,i °~7 ~;
                                                                                                                                                                                         d~ ~.,::
                                                                                                                                                                                                 ~~' ~'~
                                                                                                                                                                                               s~'3 ~ ~          a
                                                                                                                                                                                                                            k
                                                                                                                                                                                                                           ~.
                                                                                                                                                                                                                                                      ~c      °
                                                                                                                                                                                                                                                   _:~ ~ n[fi'1'RIC~
                                                                                                                                                                 /
                                                                                                                                                                 /                                       ¢           ~,   ~, ~~~
                                                                                                                                                                                 ~Kf    ~       ~~ `             r! '~
                                                                                                            0041 4211 77                         _                       <.   _ .,,, x ,.~ ~~{~~x
                                                                                     9505 5148 -7021
                                                                                                                                   f                    ~J~~
                                                                                   ~~                                               s    µ
 Case 2:16-cv-06505-JFW-JC Document 92 Filed 02/12/20 Page 6 of 6 Page ID #:730




                                                                                                                                              ~                                                                                                                                     ~i~                                                P~S, POSTAGE
                                                                                                                                                    ~~    .M                         ~           ,,                                                                                                                                                    PAID
                                                                                                                                                  ~ ~~~
                                                                                                                                        5~~ ~,g .~~ ~.LW~                   r.
                                                                                                                                                                                                                                                                                -                                                      SAN1P
                                                                                                                                                                                                                                                                                uxar                                                   90734 E~R~~ ~.'l~
                                                                                                                                   i                           4f,   ~
                                                                                                                                                                     l J~   ;A                                                                                                     ror
                                                                                                                                                                                                                                                                                      recrcgwces                                       FEB ip
                                                                                                                           ~ ''~                               ,~ ~ Y~v~ 1 ~                                                                                                                                                           AM
                                                                                                                                                                                                                                                                                                                                                                                    ''r~
                                                                                                                                                                                                                                              ~                                         1004
                                                                                                                   `= ~, rl~                 ,c:          3~                     _                                                                                                                                                   R2304H1
                                                                                                                                                                                                                                                                                                                                             o9372-03
                                                                                                                         ' ~~                 ~-          ~
~~.                                                                                                                 '~
                                                                                                                    '
                                                                                                                    r  „~ ~ ~,~              r
                                                                                  -.n ,.                                           i
                                                                                                                    t                   i          t-
                                                                                                                        ,~yt.fin`~ ;~        ~,t    r.~                                      -                                                                                                               ~                                  ~
                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                       ~:,~
                                                                                                                        _. _ _                                                                                                                             ~ . ~~
                                                                                                                                                                                                                                                           ~                                                                                                                  ~~
                                                                                                                                                                                                                                                                                                                                                                        ~~~
                                                                                                                     02/11/20                                                                                                                          ~                                                        ~                                                          ~ * ~r "
                                                                                              EXPECTED DELIVERY DAY:
                                                                                                                                                                                                                                                                             //~
                                                                                                                    KING~NUMBER
                                                                                                                                                                                                                                                           S                 j (~
                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                    x.     ~~'
                                                                                                                                                                                                                                                                                                                                                                           Y i r.
                                                                                                                                                                                                                                                                                                        ~    ~ti` k } ~         4^S~
                                                                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                      ' ~ ~~1
                                                                                                                                                                                                                                                                                                                                                                                -r ~
                                                                                                                                                                                                                                                           -                                         t~                                                 -
                                                                                                                                                                                                      Z~5                                                                   ~                       4;icy                        ;       r_ ~   ~      ~; :a.
                                                                                                                                                                                                                                                       -           .~                              `~,
                                                                                                                                                                                                                                                                                                     '4< ,
                                                                                                  9505 5148 7021 0041 4211 77                                                                                                    l                             ~            `"'~
                                                                                                                                                                                                                                     y                                                           ~f~,
                                                                                                                                                                                                                                                                                      ~, .~K ~                                                                                         t
                                                                                            PRIORITY'                                                      ~                                                                                                       ..,..3
                                                                                                                                                                                                                                                                                 :.
                                                                                                                                                                                                                                                                                ~~    A.    `.                                                                                      Y~"
                                                                                             *        q~           *~~                                                                                         ~                          ~,Y :.~ ~
                                                                                                                                                                                                                                         t~                                                                                                                      .:~T~ r
                                                                                                                                                                                                                                                                                                                                                                ~ ~~
                                                                                                                                                                                                          F               ~ri~                                                                                                                       _..,~
                                                                                                                                                                                                                       f Y,                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                                    ~~ .r''
                                                                                                   UN/TEDST/~TES                                                        ~                ~            ~          ~'i~                                                                                                                           ,~ "`,`n
                                                                                                  POST/JL SERVICE.                                                                                                                                                                                                                        ~.,
~~
                                                                                                                                                                                                              '
                                                                                                                                                                                                              {,:~~^~~                                                                                                            ~, r
                                                                                           For Domestic and
                                                                                                              International Use              ~i ~o~R,.May 2014                                                     ~                              y"                                                             ~ ~ ""
